Case 4:08-cv-00451-ALM Document 744 Filed 03/04/21 Page 1 of 8 PageID #: 31051




                               United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

    AMS SENSORS USA INC. f/k/a                              §
    TEXAS ADVANCED OPTOELECTRONIC                           §
    SOLUTIONS, INC.                                         § Civil Action No. 4:08-cv-00451
                                                            § Judge Mazzant
    v.                                                      §
                                                            §
    RENESAS ELECTRONICS AMERICA                             §
    INC. f/k/a INTERSIL CORPORATION                         §

                              MEMORANDUM OPINION AND ORDER
          Pending before the Court is TAOS’s Motion to Strike Untimely Produced Documents (Dkt.

#713). Having considered the Motion, the Court finds it should be GRANTED.

                                               BACKGROUND

     I.      The First Trial

          The parties develop and sell ambient light sensors, which are used in electronic devices to

adjust screen brightness in response to incident light.

          In the summer of 2004, the parties confidentially shared technical and financial information

during negotiations for a potential acquisition. 1 In August 2004, the parties went their separate

ways.      Soon after, Defendant Renesas Electronics America Inc. f/k/a Intersil Corporation

(“Renesas” f/k/a “Intersil”) released new sensors with the technical design Plaintiff AMS Sensors

USA Inc. f/k/a Texas Advanced Optoelectronic Solutions, Inc. (“AMS” f/k/a “TAOS”) disclosed

in the confidential negotiations. In January 2005, Plaintiff won a contract from Apple for the first-

generation iPhone. In February 2005, Plaintiff released its product that contained the confidential




1
 For simplicity’s sake, the Court refers to the parties as “Plaintiff” and “Defendant.” When quoting briefing or prior
rulings, the Court does not alter the quotations. As such, some quotations may refer to the parties by their current
names or former names, and sometimes a mix of both.
Case 4:08-cv-00451-ALM Document 744 Filed 03/04/21 Page 2 of 8 PageID #: 31052




technology. In January 2006, Defendant reverse-engineered that product. In March 2008,

Defendant won a contract from Apple for the second-generation iPhone.

       On November 25, 2008, Plaintiff sued for patent infringement, breach of contract, trade

secret misappropriation, and tortious interference with prospective business relations (Dkt. #1).

The trade secret claim asserted one technical trade secret and two financial trade secrets.

       After a trial in early 2015, a jury returned a verdict for Plaintiff and awarded damages on

all four claims. The Court ruled on the parties’ post-trial motions and entered final judgment.

Both parties appealed.

 II.       The Federal Circuit Mandate

       The Federal Circuit wrote a lengthy opinion, affirming in part, reversing in part, vacating

in part, and remanding the case (Dkt. #614). Among its rulings, the Federal Circuit affirmed

liability for trade misrepresentation, but only on the technical trade secret. It identified the single

“asserted trade secret” (“ATS”) as “a structure that includes both a 1:1 ratio of shielded to

unshielded wells and interleaving of the wells in that ratio, i.e., repetition of the 1:1 ratio in an

alternating pattern (requiring more than one set of wells).” Tex. Advanced Optoelectronic Sols.,

Inc. v. Renesas Elecs. Am., Inc., 895 F.3d 1304, 1313 (Fed. Cir. 2018) (hereinafter “TAOS”)

(emphasis original). Liability for the two financial trade secrets was vacated.

       The misappropriation damages were overturned for two independent reasons: (1)

Plaintiff’s expert “did not explain which of the trade secrets contributed to what amount of profit

to be disgorged” and (2) the ATS “was accessible to Intersil by proper means long before the time

of many of the sales included in TAOS’s request for monetary relief.” Id. at 1317. “On remand,

any determination of sales-based monetary relief for trade secret misappropriation requires




                                                  2
Case 4:08-cv-00451-ALM Document 744 Filed 03/04/21 Page 3 of 8 PageID #: 31053




evidence and a determination of the time at which the trade secret became properly accessible to

Intersil and the duration of any head-start period.” Id. at 1318.

 III.          On Remand

           On remand, the parties dispute damages. On August 9, 2019, Judge Schell 2 transferred this

case to the undersigned (Dkt. #662).

           On November 25, 2019, Plaintiff moved for Entry of Final Judgment (Dkt. #672). The

Court denied the motion on March 27, 2020 (Dkt. #682). Relevantly, the Court concluded

Plaintiff’s tortious interference claim was eliminated on appeal (Dkt. #682 at p. 22). Plaintiff

moved for reconsideration (Dkt. #686). The Court denied the motion and reiterated it was bound

by the Federal Circuit’s opinion (Dkt. #696).

 IV.           The Present Motion

           As trial approaches, the parties filed various motions focused on how to interpret and apply

the Federal Circuit’s opinion. On December 1, 2020, Plaintiff moved to Strike Untimely Produced

Documents (Dkt. #713). On December 15, 2020, Defendant responded (Dkt. #716). On December

22, 2020, Plaintiff replied (Dkt. #718).

                                              LEGAL STANDARD

           Rule 37(c) allows evidence that was not properly or timely disclosed to be excluded if a

party, “without substantial justification fails to disclose information required by Rule 26(a) or

26(e)(1), . . . unless such failure is harmless.” FED. R. CIV. P. 37(c). In determining the propriety

of excluding evidence under Rule 37(c)(1), the Court considers four factors: (1) the party’s

explanation for its failure to disclose evidence; (2) the prejudice, if any, to the party opposing the




2
    United States Senior District Judge Richard Schell assumed senior status on March 10, 2015.

                                                           3
Case 4:08-cv-00451-ALM Document 744 Filed 03/04/21 Page 4 of 8 PageID #: 31054




admission of the evidence; (3) the possibility of curing any prejudice with a continuance; and (4)

the importance of the evidence. Barrett v. Atlantic Richfield Co., 95 F.3d 375, 380 (5th Cir. 1996).

                                           ANALYSIS

       Plaintiff asks this Court to strike documents that Defendant produced in June 2020, over a

decade after fact discovery closed. Plaintiff argues this is untimely and there is no good cause to

justify the late disclosure. Defendant counters the disclosure was timely given the Federal

Circuit’s 2018 mandate which focused the case on narrow issues.

       At the threshold, the Court discusses the nature of the at-issue documents, many of which

seem to go to arguments precluded by the Federal Circuit’s mandate. The Court then finds the

disclosure untimely. Finally, the Court applies the Barrett factors and finds no good cause for the

untimely disclosure. The Court therefore grants the Motion to Strike.

       I.      What are the At-Issue Documents?

       On June 1, 2020, Defendant produced documents regarding the design and development of

the ISL29001, EL6315, and Photodiode IC (Dkt. #713 at p. 5). These documents go back to 2002

and 2003 and were authored by engineer Brian North (Dkt. #713 at p. 5).

       Defendant intends to use these documents to prove (1) the ATS was properly accessible

before the time of misappropriation and (2) none of the accused products used the ATS (Dkt. #716

at p. 8). As discussed in a recent Order, these arguments contradict the Federal Circuit’s mandate.

The Federal Circuit found the trade secret was secret at the time of misappropriation and thus was

not properly accessible. It also found the EL7903/ISL29001 used the ATS. As such, the bulk of

Defendant’s justification for using the at-issue documents is improper. The Court continues the

analysis considering only proper purposes for using the evidence, such as identifying which of the

other accused products used the ATS.



                                                 4
Case 4:08-cv-00451-ALM Document 744 Filed 03/04/21 Page 5 of 8 PageID #: 31055




       II.       Was the Disclosure Timely?

       Defendant’s disclosure was untimely. The documents could have been disclosed in 2009,

before the close of fact discovery. Then, during discovery, Plaintiff served numerous discovery

requests for documents relating to:

       •     The “conception, reduction to practice, creation, design, development, formulation,

             testing, manufacturing, engineering and/or modification of the Products (or any

             alternative variation(s) or prototype(s) of the products) . . .”

       •     The “conception, reduction to practice, creation, design, development, formulation,

             testing, manufacturing, engineering and/or modification of Intersil’s IR cancellation

             technique (or any alternative variation(s) or prototype(s) of Intersil’s IR cancellation

             technique)”

       •     “[Defendant’s] contention that Intersil has not misappropriated, used or disclosed

             TAOS’s confidential information or trade secrets”

       •     “[Defendant’s] contention that TAOS did not disclose any trade secrets to Intersil or

             that Intersil otherwise acquired any trade secrets from TAOS”

       •     The “conception, reduction to practice, creation, design, development, formulation,

             testing, manufacturing, engineering and/or modification of the Products”

(Dkt. #713 at p. 9). These requests encompass the at-issue documents, which concern the design

and development of the accused products. These documents therefore should have been produced

back in 2009. They were not.

       Defendant does not explain why the documents were not produced in 2009.                  Still,

Defendant asserts the documents were timely disclosed in 2020. Defendant argues the documents

only became relevant after the Federal Circuit’s opinion. But the Federal Circuit did not create a


                                                    5
Case 4:08-cv-00451-ALM Document 744 Filed 03/04/21 Page 6 of 8 PageID #: 31056




brand-new issue in the case by remanding for determination of the head-start duration. The parties

were always required to identify the head-start duration. The documents were therefore always

relevant.

       Nor did the Federal Circuit create a “mandate for evidence,” as Defendant asserts (Dkt.

#716 at p. 8). The Federal Circuit held that, on remand, damages “requires evidence and a

determination” of when “the trade secret became properly accessible” and “the duration of any

head-start period.” TAOS, 895 F.3d at 1318. This passage emphasizes that the parties must submit

evidence in compliance with the Federal Circuit’s opinion to support the damages award. This is

not mandating new discovery. Nor is this mandating discovery of documents that should have

been produced ten years ago. Even if the Federal Circuit narrowed the case on certain aspects,

Defendant does not explain why it failed to produce the documents back in 2009.

       Defendant also argues the documents were timely disclosed because Plaintiff delayed in

defining the ATS until 2015. Defendant’s reasoning is that because Plaintiff was slow to disclose

the ATS back in 2015, that Defendant is only able to defend against that ATS in 2020. This is

unpersuasive. The Court rejected this same argument back in 2015 (Dkt. #716 at p. 13). Six years

have passed from that trial. Nearly three years have passed since the Federal Circuit defined the

ATS. Defendant has had adequate time to prepare. Again, even if Plaintiff were slow to disclose

the ATS in 2015, this does not explain why the documents were not produced in 2009.

       The disclosure was untimely. The Court next considers whether the untimely disclosure

may be excused for good cause.

       III.    Is there Good Cause for the Untimely Disclosure?

       Defendant does not address the good cause factors in its briefing, instead arguing its

disclosure was timely. As addressed, this is unpersuasive. Still, the Court applies the Barrett



                                                6
Case 4:08-cv-00451-ALM Document 744 Filed 03/04/21 Page 7 of 8 PageID #: 31057




factors and finds there is no good cause for the untimely disclosure. The Court grants the Motion

to Strike.

               1. The Explanation for the Failure to Timely Disclose

        Defendant argues its disclosure was timely because (1) the Federal Circuit’s 2018 opinion

focused on the head-start duration and (2) Plaintiff was slow to disclose the ATS back in 2015. As

addressed, these arguments overlook the real issue: why the documents were not produced in 2009.

Defendant responds that Plaintiff could have moved to compel these documents back in 2009.

This is true. But it is unreasonable to ask Plaintiff to move to compel production of documents

that even Defendant was unaware of until ten years later. It is more reasonable to require

Defendant to produce relevant documents in its possession in a timely manner.

               2. The Importance of the Evidence

        Defendant argues these documents are important to show that (1) the ATS was properly

accessible before the time of misappropriation and (2) none of the accused products used the ATS

(Dkt. #716 at p. 8). As discussed above, these arguments are improper.

               3. The Potential Prejudice to the Opposing Party in Allowing the Documents

        Defendant previously argued that untimely document disclosure would result in prejudice,

in opposition of its current argument. In 2014, the parties disputed whether additional documents

could be produced several years after the close of discovery. During a hearing on that issue,

Defendant argued “there’s no reason, that we’re aware of, certainly no reason that would be good

cause, to go back and say, ‘hey, we know we didn’t get that document from you six years ago, but

we would like it now.” (Dkt. 245 at 9:23-10:1). Instead, “there must be some showing of good

cause . . . otherwise that’s the thin edge of a wedge that you could drive a truck through, literally,




                                                  7
    Case 4:08-cv-00451-ALM Document 744 Filed 03/04/21 Page 8 of 8 PageID #: 31058




    or, in this case, a truckload of documents that relate only to events that were in existence . . . back

    in 2009.” (Dkt. #245 at 8:6-11).

           Defendant’s earlier statements undercut its current position that its document production

    does not prejudice Plaintiff. Whereas Defendant objected to disclosure six years after discovery,

    now Defendant produces documents eleven years after discovery. This extremely late disclosure

    prejudices Plaintiff.

                   4. The Possibility of a Continuance to Cure Such Prejudice

           A continuance would only deepen Plaintiff’s prejudice. Back in 2010, when Plaintiff

    deposed the witnesses associated with these at-issue documents, the witnesses could not recall or

    identify these documents (Dkt. #713 at p. 18). After eleven additional years, their memory has

    surely not improved. Because so much time has passed, Plaintiff is unable to meaningfully

    question these witnesses on the documents.


.                                             CONCLUSION

           The Court finds that Defendant has not demonstrated good cause.                 It is therefore

    ORDERED that TAOS’s Motion to Strike Untimely Produced Documents (Dkt. #713) is hereby

    GRANTED.

           SIGNED this 4th day of March, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      8
